Grason, J.,
delivered the opinion of the Court.
It has been repeatedly held by this Court, that, in all cases of appeals from judgments of justices of the peace, *312the judgment of the Appellate Court is final. But these decisions must be understood, as referring to cases within the jurisdiction of the Appellate Court, for, if it exceeds its jurisdiction, an appeal will lie to this Court. Webster, et al. vs. Cockey, et al., 9 Gill, 92; State vs. Mace, 5 Md., 337; Kinnear & Willis vs. Lee & Reynolds, 28 Md., 488; Mears vs. Remare 33 Md., 250.
The appellant, in his brief, contends that the verdict of the jury, being for one hundred dollars, was in excess of the jurisdiction of the justice of the peace, and consequently no judgment could be entered upon it by Baltimore City Court.
The thirteenth section of Article 51 of the Code, prescribes the civil jurisdiction of justices of the peace, and enacts that it shall embrace all cases for the enforcement of contracts, and to obtain redress for wrongs, “ where the debt or damages claimed shall not exceed one hundred dollars.” This suit was instituted for “the redress of a wrong," that is, for a wrongful conversion of the plaintiff’s horse by the defendant, and the damages claimed did “not exceed one hundred dollars," as the plaintiff filed his claim with the justice for precisely that amount. The verdict of the jury for that sum, was therefore not in excess of the jurisdiction. But with this claim was also filed by the plaintiff’s attorney, a statement of the cause of action in which he claims ninety-nine dollars as damages, and the appellant here seems to treat this statement of the plaintiff’s attorney, as the plaintiff’s claim of damages. No pleadings in suits before justices of the peace are required, and if an attorney should file a statement of the cause of action, in which is mentioned an amount as the damages claimed, such statement is not to be regarded as the claim of the plaintiff, when that claim is clearly and particularly made, and is filed with the statement of the attorney. But even if the latter is to control the former, still we cannot find that the juris*313diction conferred upon justices of the peace, has been transcended in this case. The suit was brought about nine months, and tried in the Appellate Court about one year after the conversion of the plaintiff’s horse, and the jury may have allowed quasi interest, one dollar more than the ninety-nine claimed. This they might well do, as the measure of damages in actions for conversion, is the value of the property at the time of the conversion, with interest. Taking, therefore, the appellant’s view, as to what constitutes the plaintiff’s claim as correct, there has been no excess of jurisdiction.
(Decided 23d January, 1874.)
As the Court below had jurisdiction to enter the judgment on the verdict for one hundred dollars, it becomes unnecessary to notice the point presented, as to the right to file a remittitur after the appeal was taken, further than to say, that, if the appellant should not think proper to avail himself of it, he may pay the whole amount of the judgment.
As the Court be,low has not exceeded its jurisdiction, no appeal lies to this Court, and it will therefore be dismissed.

Appeal dismissed.